Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Melbourne Clarence Latten appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). The district court denied the motion because the Sentencing Guidelines Amendment 750 did not result in a change to the Guidelines sentence. We have reviewed the record and find no error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court *326and argument will not aid the decisional process.

AFFIRMED.